Case 7:17-cr-00505-VB Document 404 Filed 06/17/20 Page 1 of 2

 

USDC SDNY U
DOCUMENT |
; ELECTRONICALLY © |

 

 

I

poc#m
SAT mes cfiaf2eas

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ot

 

 

 

 

(hoe ee Om ee ee ee ww ae an X
UNITED STATES OF AMERICA,
-V-

ORDER

COREY LATIMER,
S3 17 CR 505-13 (VB)

Defendant.
wenn — — - X

 

Sentencing in this case is scheduled for June 18, 2020, at 11:00 a.m.

The Court expects to conduct the sentencing hearing by videoconference using the
CourtCall platform (or by telephone conference if videoconferencing is not reasonably
available), provided that defendant, after consultation with counsel, waives his right to be
physically present and consents to appear by videoconference or telephone conference. In this
case, by letter dated May 18, 2020, defense counsel advised the Court that he has consulted with
defendant and that defendant waives his right to be physically present and consents to appear by
videoconference or telephone conference. The Court will confirm the foregoing with defendant
at the time of sentencing.

Accordingly, it is hereby ORDERED:

1. The Court will arrange for the sentencing hearing to proceed by videoconference (or
by telephone conference if videoconferencing is not reasonably available). The proceeding will
be conducted through CourtCall. In advance of sentencing, Chambers will email all counsel with
further information on how to access the conference. Those participating by video will be
provided a link to be pasted into their browser. The link is non-transferrable and can be used
by only one person; further, it should be used only at the time of the conference because
using it earlier could result in disruptions to other proceedings. To optimize the quality of
the video feed, only the Court, the defendant, the AUSA, and defense counsel will appear by
video for the proceeding; all others will participate by telephone. Due to the limited capacity of
the CourtCall system, only one counsel per party may participate.

2. To optimize use of the CourtCall technology, all those participating by video should:

a. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do
not use Internet Explorer.
Case 7:17-cr-00505-VB Document 404 Filed 06/17/20 Page 2 of 2

b. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned
as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
may cause delays or dropped feeds.)

c. Minimize the number of others using the same WiFi router during the conference.

3. If CourtCall does not work well enough and the Court decides to transition to its
teleconference line, counsel and defendant should call (888) 363-4749 (toll free) or (215) 446-
3662 and use Access Code 1703567.

Finally, as the parties are aware, there is currently no public record of defendant’s guilty
plea, because all records relating to the plea have been sealed. However, there is a public record
of the date and time for sentencing. (Docs. ##380, 385). Unless there would be a basis to seal
the courtroom if the sentencing hearing were occurring in the courthouse, the Court believes that
the public right of access to judicial proceedings requires that this scheduling order be publicly
docketed. Co-counsel, members of the press, and the public may access the audio feed of the
conference by calling 855-268-7844 and using access code 32091812# and PIN 9921299#,

To that end, the Court intends to docket this Order on Wednesday June 17, 2020,
which is one business day prior to sentencing. If either party/both parties object(s) and
believe(s) there is a basis to keep this Order under seal and that the means of public access
to the proceeding should not be made public, it/they shall submit a letter to that effect by
no later than June 11, 2020. Relatedly, counsel should confer in advance of sentencing with
respect to what portions of the record can be unsealed. If possible, in advance of sentencing, the
government should e-mail to the courtroom deputy a proposed unsealing order stating, with
specificity, what should be unsealed.

Dated: June 3, 2020
White Plains, NY
SO ORDERED:

Yuu

Vincent L. Briccetti
United States District Judge
